                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

IN RE:                                            CASE NO. 21-10483

DJM Holdings, Ltd.                                CHAPTER 11

                                                  JUDGE ARTHUR I HARRIS
                      Debtor


                    NOTICE OF ELECTION UNDER 11 USC § 1111(b)(2)

         NOW COMES Earnest Inc. (“Creditor”), by and through its counsel, and respectfully

elects pursuant to FRBP 3014 to pursue its remedies under §1111 (b)(2) of Title 11 U.S.C.

         Creditor is the holder of a mortgage on real estate located at 5154 Anthony Street

Maple Heights, OH 44137. Debtor’s Plan attempts to wrongfully cram down Creditor’s claim to

the amount of $26,802.10. Creditor holds a secured claim in the amount of $93,865.41. Creditor

specifically elects pursuant to 1111 (b) of Chapter 11, Title 11 U.S.C. application of Paragraph

(2) of §1111 (b).



DATE:      June 29, 2021                         /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (0058394)
                                                 Sottile and Barile, Attorneys at Law
                                                 P.O. Box 476
                                                 Loveland, OH 45140
                                                 Phone: (513) 444-4100
                                                 bankruptcy@sottileandbarile.com




21-10483-aih        Doc 68     FILED 06/29/21    ENTERED 06/29/21 15:52:36           Page 1 of 2
                                  CERTIFICATE OF SERVICE

         I certify that on March 19, 2021, a true and correct copy of the foregoing Notice was
 served:
Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

Glenn E. Forbes, Debtor’s Attorney
bankruptcy@geflaw.net

United States Trustee
(registeredaddress)@usdoj.gov

Maria D. Giannirakis ust06, Attorney for U.S. Trustee
maria.d.giannirakis@usdoj.gov

And by regular US Mail, postage pre-paid on:

Martin A Maniaci
10100 Pinecrest Road
Painesville, OH 44077

Deborah L Maniaci
10100 Pinecrest Road
Painesville, OH 44077

DJM Holdings, Ltd.
10100 Pinecrest Road
Concord, OH 44077

Nia and LaShawn Gordon
5154 Anthony,
Maple Heights, OH 44137
                                                        /s/ Jon J. Lieberman
                                                        Jon J. Lieberman (0058394)




21-10483-aih       Doc 68       FILED 06/29/21      ENTERED 06/29/21 15:52:36        Page 2 of 2
